Citation Nr: 0416284	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a low back strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that several issues have been raised during 
the course of the appeal.  In December 1997, the 
representative indicated that a claim for service connection 
for a cervical spine disorder had been raised.  In February 
2001, an increased rating for tinnitus claim was raised, and 
in October 2002 a claim for an increased rating for hearing 
loss was presented.  As these issues are not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in February 2001 and June 2003 fails to 
meet the notice requirements of the law.  Specifically, 
neither letter informed the veteran what evidence was 
necessary for an increased evaluation for a low back strain, 
what specific evidence VA would secure, and what specific 
evidence he was responsible for securing.  

Further, additional development is necessary before VA's duty 
to assist the veteran is met.  Specifically, the June 2003 VA 
examination was conducted by an examiner who did not have the 
veteran's claim file for review.  VA regulations require that 
each disability be viewed in relation to its history both in 
the examination and in the evaluation of the disability.  38 
C.F.R. § 4.1 (2003).  Thus, it is essential that the 
examining physician have the veteran's medical records to 
review in conjunction with the examination, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
low back strain with degenerative disc 
disease since July 2002 and ask him to 
sign the appropriate releases.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO should determine if the 
veteran is in receipt of vocation 
rehabilitation services and, if so, 
obtain the records. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
veteran must notified what evidence is 
still necessary to substantiate his 
claim, what specific evidence VA will 
secure, and what specific evidence he is 
responsible for securing.  The veteran 
must be requested to submit any pertinent 
evidence in his possession that has not 
previously been submitted.

4.  Upon completion of the development 
prescribed above, the claims files should 
be returned to the physician who examined 
the veteran in June 2003 for review and 
additional comments as warranted.  If 
that physician is not available to review 
the claims files, the appellant must be 
afforded a new orthopedic examination to 
ascertain the nature and severity of his 
back disorder.  All tests and studies 
deemed necessary to make these 
determinations should be ordered.  The 
claims folders must be made available to 
the physician for review.  

Any physician performing the orthopedic 
examination should provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his disorder, in accordance with the 
latest AMIE worksheet for a low back 
strain with degenerative disc disease.  

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




